PER CURIAM.

ORDER

Arthur E. Johnson and the Secretary of Veterans Affairs each respond to the court’s December 3, 2007 order and request that the court summarily affirm the judgment of the United States Court of Appeals for Veterans Claims in Johnson v. Principi, 01-1670, 2004 WL 1657548 (July 19, 2004).
*913The Board of Veterans’ Appeals denied an effective date prior to November 15, 1991 for the award of a rating of total disability based upon individual unemployability, reopened and denied Johnson’s claim for primary service connection for a left knee disorder, and denied Johnson’s claim for service connection secondary to treatment for his service-connected duodenal ulcer disease. The Court of Appeals for Veterans Claims vacated the Board’s decision in part and remanded the case to the Board, and the Secretary appealed.
This case was stayed pending the court’s disposition in Roan v. Principi, 2004-7093, which was stayed pending the court’s disposition in Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir.2007), and its companion case Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir .2007).
Summary affirmance of a case is appropriate “when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir. 1994). The Secretary concedes that summary affirmance is appropriate in this case.
Accordingly,
IT IS ORDERED THAT:
(1) The stay of proceedings is lifted.
(2) The judgment of the Court of Appeals for Veterans Claims is summarily affirmed. The case is remanded.
(3) Each side shall bear its own costs.